Voto disidente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 28 de junio de 1967
Dispone la Sec. 11 de la Carta de Derechos de la Cons-titución del Estado Libre Asociado de Puerto Rico que “Na-die será puesto en riesgo de ser castigado dos veces por el mismo delito.” No fue el mandato del Pueblo el que nadie fuera castigado dos veces por el mismo delito, sino el que nadie sea puesto en riesgo de ser castigado dos veces por el mismo delito. El sentido que tiene la frase “ser puesto en riesgo” en el tema judicial está tan entendido que no necesita aquí de mayor explicación.
*127Dispone la Regla 144 de las de Procedimiento Criminal de 1963 que trata sobre la disolución del jurado, que el Tribunal podrá ordenar la misma . . (d) Si se hubiere come-tido algún error o se hubiere incurrido en alguna irregu-laridad durante el proceso que, a juicio del Tribunal, le impidiera al jurado rendir un veredicto justo e imparcial.” Estatuye la regla que en todos los casos en que el jurado fuese disuelto según lo provisto en ella, la causa podrá ser juzgada nuevamente.
Dispone la Regla 64 como fundamento para que se de-sestime la acusación . . (e) Que el acusado ha sido con-victo, o ha estado expuesto a serlo, o ha sido absuelto del delito que se le imputa.” La moción deberá especificar bajo qué nombre el acusado fue convicto, expuesto a convicción o absuelto, y la fecha, tribunal y lugar de convicción, exposi-ción o absolución.
De algún tiempo para acá se nota cierta tendencia en el tribunal de primera instancia a disolver jurados después que el juicio ha llegado a etapas bastante avanzadas, para comen-zar a enjuiciar de nuevo al acusado. Se nota en los casos que nos llegan, y en las noticias de este hecho que nos anticipa la prensa. Posiblemente ello se deba al concepto que le debe estar mereciendo a los Magistrados sentenciadores la facultad que les concede la Regla 144. Parece que no se está captando debidamente el hecho que tal facultad permisible les está restringida por la garantía de mayor alcurnia del precepto constitucional. Tal facultad no puede ejercitarse hiriendo o menoscabando dicho precepto.
Este Tribunal en época más reciente ha tenido oportu-nidad de manifestarse en dos ocasiones sobre el debido y apropiado equilibrio que debe haber entre ambas disposicio-nes, la constitucional y la estatutaria de la regla. En ambos casos me cupo la designación de expresar el criterio del Tribunal. No creo necesario ahora, que sólo hablo por mí, ex-tenderme en los conceptos y autoridades en esas decisiones *128vertidos. En el primero de ellos, Pueblo v. Arteaga Torres, 93 D.P.R. 148 (1966), después de sometido el caso al jurado y estar éste deliberando la Sala sentenciadora por su propia iniciativa disolvió el jurado, por el fundamento de que inad-vertidamente había pasado a éste una acusación en que se mencionaba la reincidencia de delitos. Visto el caso en se-gunda ocasión y convicto el acusado, se produjo el problema de exposición anterior. Sostuvimos al tribunal de instancia que denegó el planteamiento. Realmente se había cometido un error en el primer juicio que perjudicaba los derechos del acusado, y como cuestión de realidad, lo ocurrido fue que la Sala sentenciadora concedió el nuevo juicio que con toda probabilidad hubiera concedido en apelación este Tribunal.
El segundo caso, el de Pinero Agosto v. Tribunal Superior, 94 D.P.R. 204 (1967), presentaba una situación mucho más compleja y delicada. Quedaron establecidas normas de-seables para la debida protección de la garantía constitucio-nal, compatibles con situaciones surgidas en el juicio que pudieran desembocar en un proceso no justo y no imparcial para ambas partes. En el balance final, sostuvimos al tribunal de instancia, y pesó mucho el hecho que el juez juzgador, si posee la debida sensibilidad, es el árbitro por excelencia de cuándo, y cuándo no, el proceso puede empezar a dejar de ser aquel justo e imparcial que la justicia demanda.
Bajo las normas sentadas, no veo la justificación en este caso para desoír el precepto constitucional que guarda contra la doble exposición.
Aparte de que entre la prueba y la acusación no existió la incongruencia fatal entre alegación y prueba que contem-pla la Regla 38(d) de las de Procedimiento Criminal, cf. Soto v. Tribunal Superior, 90 D.P.R. 517 (1964) — todo lo que ocurrió fue un testimonio distinto en cuanto a una fecha entre dos testigos de cargo, cosa ésta usual y corriente en *129cualquier proceso que el jurado está llamado a dirimir — para que se produzca la disolución del jurado bajo esta regla es preciso el consentimiento del acusado.
El acusado no prestó su consentimiento. Se opuso tam-bién a la continuación del proceso. Como cuestión de estra-tegia de la defensa no critico el que asumiera ambas posi-ciones. Sin embargo, el que la defensa se opusiera también a la continuación del juicio no excusa al juez sentenciador para terminarlo. Debió haber rechazado, denegándola, esta segunda proposición del acusado. Es en el Magistrado que preside el proceso, y no en los abogados de las partes, en quien recae la responsabilidad última de hacer valer las disposiciones constitucionales. No me parece que en este caso el juzgador protegiera la garantía constitucional.
Comprendo que ésta es una esfera en que están envueltos valores apreciativos, y que pueden flotar diversos criterios en la evaluación de una situación en particular. Mi criterio enfatiza la necesidad que hay de mantener alertos a los jueces juzgadores contra la norma de desatender el mandato constitucional sobre la doble exposición por cualquier motivo inconsecuente. En este caso el acusado fue indebidamente puesto en riesgo de ser castigado más de una vez y, por ello, disiento.